DETAILED ACTION
This Office Action is in response to the application 16/902,232 filed on June 25th, 2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC § 112, Sixth Paragraph - Claim Interpretations
Claim 20 is interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph because the claim recite non-structural terms “means” coupled with functional language (i.e. “accept[ing],” “runn[ing],” “receiv[ing],” and “provid[ing]”) without reciting sufficient structure to achieve the function.
Use of the word “means” (or “step for”) in a claim functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).
The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C 112, six paragraph limitation; and associated text.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claim 1; claim 1 calls for a data exchange system; however, the body of the claim does not positively recite any hardware element. As recited in the body of the claim, the claimed system contains “a first computer processor environment,” “a second computer processor environment,” and “a third computer processor environment.” The first computer processor environment, the second computer processor environment and the third computer processor environment can be construed by a software component. Because the elements of claim 1 are interpreted as merely software and the claim lacks any physical device or machine, the claim is directed to non-statutory subject matter. It is suggested that the claim be further amended to positively recite at least one hardware element within the body of the claim to make the claim statutory under 35 U.S.C. 101.
Regarding claims 2-18; claims 2-18 do not recite any hardware element to resolve the issue in the independent claim 1. Therefore, claims 2-18 are also non-statutory under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (Yu), U.S. Pub. Number 2020/0320349.
Regarding claim 1; Yu discloses a data exchange system (par. 0032; fig. 1; system 100.), comprising:
a first computer processor environment (par. 0078; a processor.) configured to accept a dataset from a client user, the first computer processor environment including an exchange interface for receiving input from a user (par. 0078; receive a request for an update to a machine learning model (e.g., via reception component), the request is received in accordance with a defined blockchain protocol and comprises model development data used in association with optimization of an instance of the machine learning model.);
a second computer processor environment (par. 0084; a processor.) configured to run at least partially trained neural network software that has been trained to perform scoring of the dataset, the second computer processor environment configured to receive the dataset from the first computer processor environment (par. 0084; send a request to a software update management system (e.g., software provider device, blockchain system/network) for an update to a machine learning model; ); and
a third computer processor environment configured to receive the dataset, the third computer processor environment providing user useable output through a GUI configured to run on the third computer processor environment (par. 0084; the device can receive the update from the software update management system based on verification of the update using a blockchain network, resulting in fulfillment of the request, based on the fulfillment of the request, the transaction information regarding the request and the fulfillment of the request is recorded in a blockchain data structure access via the blockchain network.).
Regarding claim 2; Yu discloses the data exchange system of claim 1, wherein the first and third computer processor environments are configured to run on the same computer (par. 0033; system 100 execute both processors.).
Regarding claim 3; Yu discloses the data exchange system of claim 1, wherein the first, second, and third computer processor environments are configured to run on the same computer (par. 0033; system 100 execute both processors.).
Regarding claim 4; Yu discloses the data exchange system of claim 1, wherein the second computer processor environment are configured to run one or more of more than one configuration of neural network software (par. 0024; deep neural networks.).
Regarding claim 5; Yu discloses the data exchange system of claim 1, wherein the neural network software comprises a multilayer perceptron network (par. 0076; multiple independently encrypted blockchains that share commonly known information regarding the transaction with separate keys and encrypted contents.).
Regarding claim 6; Yu discloses the data exchange system of claim l, further comprising: a fourth computer environment configured to run at least partially trained neural network software that has been trained to perform anonymization of the dataset (par. 0056; the logging component can anonymize the training and test data in association with storing/logging the training/test data includes personal identifiable information, such as patient names.).
Regarding claim 7; Yu discloses the launch window prediction system of claim 1, further comprising: a fourth computer environment configured to run at least partially trained neural network software that has been trained to perform reward analysis (par. 0038; the electronic medical device program can include an analytical program configured to monitor electrocardiogram (EGG) signals and the ML component can comprise one or more machine learning models configured to interpret the EGG signals for analysis of arrhythmia detection.).
Regarding claim 8; Yu discloses the data exchange system of claim 1, further comprising: a fourth computer environment configured to run at least partially trained neural network software that has been trained to perform anonymization of the dataset; and a fifth computer environment configured to run at least partially trained neural network software that has been trained to perform reward analysis (par. 0038; the electronic medical device program can include an analytical program configured to monitor electrocardiogram (EGG) signals and the ML component can comprise one or more machine learning models configured to interpret the EGG signals for analysis of arrhythmia detection.).
Regarding claim 11; Yu discloses the data exchange system of claim 1, wherein the dataset is logged in a blockchain ledger (par. 0074; a single ledger blockchain data structure.).
Regarding claim 12; Yu discloses the data exchange system of claim 1, wherein the dataset is logged in a distributed blockchain ledger (par. 0046; distributed ledgers.).
Regarding claim 13; Yu discloses the data exchange system of claim 1, wherein the third computer processor environment is configured to provide a dataset license from a dataset provider (par. 0047; the machine learning model update, including licensing agreement review, regulatory compliance review and approval, transfer of funds, authorization review, model update generation, model update distribution.).
Regarding claim 14; Yu discloses the data exchange system of claim 1, wherein the third computer processor environment is configured to provide a dataset license from a dataset provider (par. 0059; perform the model update request transaction including licensing agreement data.).
Regarding claim 15; Yu discloses the data exchange system of claim 1, wherein the third computer processor environment is configured to provide a base model with transfer learning for a neural network, based on the dataset (par. 0045; the model update transaction management component can employ the blockchain system/network to facilitate validating the transaction (e.g., including transfer of funds, licensing agreement review, regulatory compliance procedures), generating the updated version of the machine learning model, providing the updated version of the machine learning model to the client device and recording/storing transaction information (e.g., the request, the training/test log files, validation records) in secure, encrypted and fully traceable manner back to the product release using blockchain.).
Regarding claim 16; Yu discloses the data exchange system of claim 11, wherein the third computer processor environment is configured to provide a blockchain token for access to the dataset (par. 0102; token ring.).
Regarding claim 17; Yu discloses the data exchange system of claim 11, wherein the third computer processor environment is configured to provide a blockchain token for access to the dataset (par. 0102; token ring.).
Regarding claim 18; Yu discloses the data exchange system of claim 11, wherein the third computer processor environment is configured to record a transaction with the dataset in the blockchain ledger (par. 0076; the blockchain ledgers independently encrypt and verify the activity to be cryptically protected.).
Regarding claim 19; Claim 19 is directed to a method which has similar scope as claim 1. Therefore, claim 19 remains un-patentable for the same reasons.
Regarding claim 20; Claim 20 is directed to a data exchange system which has similar scope as claim 1. Therefore, claim 20 remains un-patentable for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C 103(a) as being unpatentable over Yu et al. (Yu), U.S. Pub. Number 2020/0320349, in view of Bernau et al. (Bernau), U.S. Pub. Number 2018/0307854.
Regarding claim 9; Yu the data exchange system of claim 1.
Yu fails to explicitly disclose the GUI configured to run on the third computer processor environment includes a feature projection with dimensionality reduction plot.
However, in the same field of endeavor, Bernau discloses tracking privacy budget with distributed ledger wherein the GUI configured to run on the third computer processor environment includes a feature projection with dimensionality reduction plot (Bernau: par. 0071; graphics libraries such as an OpenGL framework used to render in two dimensions (2D) and in three dimensions (3D) graphic content on a display.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bernau into the computer-implemented techniques of Yu wherein the GUI configured to run on the third computer processor environment includes a feature projection with dimensionality reduction plot to track privacy budget with distributed ledger (Bernau: abstract).
Regarding claim 10; Yu the data exchange system of claim 1.
Yu fails to explicitly disclose the GUI configured to run on the third computer processor environment includes a dataset visualization tool.
However, in the same field of endeavor, Bernau discloses tracking privacy budget with distributed ledger wherein the GUI configured to run on the third computer processor environment includes a dataset visualization tool (Bernau: par. 0072; provide various graphic user interface (GUI) functions.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bernau into the computer-implemented techniques of Yu wherein the GUI configured to run on the third computer processor environment includes a dataset visualization tool to track privacy budget with distributed ledger (Bernau: abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHOI V LE/
Primary Examiner, Art Unit 2436